Case 1:19-cv-00795-BPG Document 25-5 Filed 07/29/19 Page 1 of 5
                     Case 1:19-cv-00795-BPG Document 25-5 Filed 07/29/19 Page 2 of 5

 10. 06. 04. 03


 .
     03 Required Immunizations.

      A. ExceptasprovidedinRegulations .04-. 06ofthischapter, a preschoolorschoolprincipal orotherpersoninchargeof a
 preschool or school, public orprivate, may notknowingly admit a student to or retain astudent in a:

        (1)Preschoolprogramunlesstfaeshident'sparentorguardianhasfamishedevidenceofage-appropriate immunity against
 Haemophilus influenzae, type b, andpneumococcal disease;

        (2) Preschool program or kindergarten through the second grade ofschool unless the student's parent or guardian has famished
 evidenceofage-appropriateimmunityagainstpertussis; and

        (3) Preschool program orkindergarten throughthe 12thgradeunless thestudent's parentorguardianhasfurnishedevidenceof
age-appropnate immunity against:

          (a) Tetanus;

          (b) Diphtheria;

          (c) Poliomyelitis;

          (d) Measles (rubeola);

          (e) Mumps;

          (f) Rubella;

          (g) Hepatitis B;

          (h) Varicella;

          (i) Meningitis; and

          (j) Tetanus-diphtheria-acellular pertussis acquired through a Tetanus-diphtheria-acellular pertussis (Tdap) vaccine.
     B. ExceptasprovidedinRegulations 04-. 06ofthischapter,a parentorguardianshallprovideevidenceofage-appropriate
immunity to thepreschool orschool authority ona fomiprovidedbythe Secretary orona printed orcomputer-generated form thatlists
the following:

       (1) Name of the student;

       (2) Date of birth;

       (3) Nameandaddressofparentorguardian;
       (4) Completehistoryofvaccinesreceivedwithmonth,day,andyearofeachvaccinedose;and
       (5) Signature, title, anddateofthephysician, healthofficial, school official, orregulated childcareprogram providing the
information on the form.

     C. Exceptasprovided inRegulations .04-. 06 ofthis chapterand§A(3) ofthisregulation, a student shallobtainimmunizations in
accordancewith^thescheduleofimmunizationsrecommendedbytheMedicalandChirurgicalFacultyofMarylandandtheSecretary,
asset forth in §D ofthis regulation andasrequired to beimplemented in §§EandF ofthis regulation.
     D. Schedule of Immunizations.


       (1) Student inPreschool Inorderfortheimmunization status ofa student enrolled ina preschool tobecomplete, thestudent's
parentor guardianshallprovideproofofthefollowingdosesofimmunizations:

                           Diphtheria,                                                   Measles,
                            Tetanus,                                                     Mumps,
     AgeofStudent           Pertussis Poliomyelitis Haemophilusinfluenzae,typeB           Rubella HepatitisB Varicella Pneumococcal
                  Case 1:19-cv-00795-BPG Document 25-5 Filed 07/29/19 Page 3 of 5

 Less than 2 months         0             0                        0                       0          1          0            0

 2-3 months                 1             1                        1                       0          1          0            1

 4- 5 monAs                 2             2                        2                       0          2          0            2

 6-11 months                3             3                        2                       0          3          0            2

 12-14 months               3             3       At least 1 dose after 12 months old      1          3          1            2

 15-23 months               4             3       At least 1 dose after 12 months old      1          3          1            2

 24- 59 months              4             3       At least 1 dose after 12 months old      1          3          I            1

 60-71 months               4             3                        0                       2          3          1            0


     (2) Studentin KindergartenThrough 12thGrade.

       (a) In order for the immunization status ofa student enrolled in kindergarten through 12th gradeto be complete, the student's
parent or guardian shall provide proof ofthe immunizations or immunity as outlined in §D(2)(b)-(1) ofthis regulation.
       (b) Diphtheria.

         (i) Fourdosesofdiphtheriaimmunizationvaccinearerequiredfor a studentyoungerthan7 yearsold; and
         (ii) Threedosesofdiphtheriaimmunizationvaccinearerequiredfor a student7 yearsold or older,
       (c) Tetanus.

         (i) Fourdosesoftetanusimmunizationvaccinearerequiredfor a studentyoungerthan7 yearsold; and
         (ii) Three doses oftetanus immunization vaccine are required for a student 7 years old or older.

       (d) Pertussis.Fourdosesofpertussisimmunizationvaccinearerequiredfor a studentyoungerthan7 yearsold.
       (e) Poliomyelitis (Oral or Injectable).

         (i) Threedosesofpoliomyelitisimmunizationvaccinearerequiredfor a studentyoungerthan 18yearsold; or
         (ii) Proofofimmunityfrompoliomyelitisbybloodtestisrequiredfor a studentyoungerthan 18yearsold.
       (f) Rubella.

         (i) Twodosesofliverubellavimsvaccinearerequiredwhenthe studentis 1 yearoldor older; or
         (ii) Proofofimmunityfrommbellabybloodtestisrequiredwhenthestudentis 1 yearold or older.
       (g) Measles(rubeola).

         (i) Twodosesoflivemeasles(rubeola)vims vaccinearerequiredwhenthestudentis 1 yearoldorolder; or
         (ii) Proofofimmunityfrommbeolabybloodtestis requiredwhenthestudentis 1 yearoldor older.
       (h) Mumps.

         (i) Two doses oflive mumps virus vaccine arerequired whenthe student is 1 yearold or older; or
         (ii) Proofofimmunity from mumps by blood test is required whenthe student is 1 year old or older.
       (i) HepatitisB.

         (i) Three doses ofhepatitis B vaccine are required; or

         (ii) ProofofimmunityfromhepatitisB bybloodtestis required.
      (j) Varicella.

         (i) All doses ofvaricella vaccine shall be given when the student is 1 yearold or older.
                    Case 1:19-cv-00795-BPG Document 25-5 Filed 07/29/19 Page 4 of 5

         (ii) Perthe scheduleofimplementationin §E(1) ofthis regulation andexceptasprovidedin §D(2)(j)(iii) ofthis regulation,
one dose oflive varicellavaccineis requiredfor a studentyoungerthan 13 years old, or two dosesoflive vancellavaccinearerequired
for a student 13 years old or older, if the student does not have proof of vaccination against varicella at an age younger than 13 years
old.

             (iii) Proofofimmunity from varicellaby bloodtest or by medical diagnosisindicatedby month andyear ofdiagnosismaybe
provided instead of meeting the requirements of §D(2)(j)(ii) or (iv) of this regulation.

             (iv) Perthe scheduleofimplementation in §E(2) ofthis regulation andexcept asprovided in §D(2)(j)(iii) ofthis regulation,
two doses of live varicella vaccine are required.

         (k) Meningococcal. One dose ofmeningococcal vaccine is required per the schedule of implementation in §F of this regulation.

       (1) Tetanus-diphtheria-acellular pertussis (Tdap). One dose of Tetanus-diphthena-acellular pertussis (Tdap) immunization
vaccine is required per the schedule of implementation in §F of this regulation.

    (3) RecordReviewfor Studentin PreschoolThrough 12thGrade. A preschool or school, public or private, may count asvalid,
vaccinedoses administeredless than or equal to 4 daysbefore the minimum interval or age,

  E. ScheduleofImplementation: VaricellaEffective ImmunizationDates for a Studentin KindergartenThrough 12thGrade.

       (1) As set forth in §E(2) of&is regulation, by the date listed in Column 1, the parent or guardianofa student enteringthe grade
listed in Column 2 shall provide proof to the school that the student:

         (a) Hasreceivedageappropriatevaccinationwith vancellavaccine; or

         (b) Is immune to varicellaby providingthe results ofa bloodtest or a medical diagnosisindicatedby month andyearof
diagnosis.

       (2) One-Dose Requirement Immunization Dates for a Student in Kindergarten Through 12th Grade.

                                     Date                             Grade

                                     September 2011, 2012, 2013 K, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12
                                     September2014                    1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12
                                     September 2015                   2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12
                                     September 2016                   3, 4, 5, 6, 7, 8, 9, 10, 11, 12
                                     September 2017                   4, 5, 6, 7, 8, 9, 10, 11, 12
                                     September 2018                   5, 6, 7, 8, 9, 10, 11, 12
                                     September 2019                   6, 7, 8, 9. 10, 11. 12
                                     September 2020                   7, 8, 9, 10, 11, 12
                                     September 2021                   8, 9, 10, 11, 12
                                     September 2022                   9, 10, 11, 12
                                     September 2023                   10, 11, 12
                                     September2024                    11, 12
                                     September 2025                   12

     (3) As set forth in §E(4) ofthis regulation,by the date listed in Column 1, the parentor guardianofa student enteringthe grade
listed in Column 2 shall provideproofto the kindergartenor school that the student:

         (a) Has received two doses ofvaricella vaccine; or

         (b) Is immune to varicellaby providingthe results ofa bloodtest or a medical diagnosisindicatedby month andyearof
diagnosis.

       (4) Two-DoseRequirementImmunizationDates for a Studentin KindergartenThrough 12thGrade.

                                            Date              Grade
                 Case 1:19-cv-00795-BPG Document 25-5 Filed 07/29/19 Page 5 of 5

                                          September 2014 K
                                          September 2015 K, 1
                                          September 2016 K, 1,2
                                          September2017 K, 1, 2, 3
                                          September 2018 K, 1, 2, 3,4
                                          September 2019 K, 1, 2, 3, 4, 5
                                          September2020 K, 1, 2, 3, 4, 5, 6
                                          September2021 K, 1, 2, 3, 4, 5, 6, 7
                                          September2022 K, 1, 2, 3, 4, 5, 6, 7, 8
                                          September2023 K, 1, 2, 3, 4, 5, 6, 7, 8, 9
                                          September2024 K, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10
                                          September2025 K, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11
                                          September2026 K, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12

  F. ScheduleofImplementation: MeningococcalandTetanus-diphtheria-acellularpertussis (Tdap) EffectiveImmunizationDatesfor a
Student in PreschoolThrough 12th Grade.

       (1) As set forth in §F(2) of this regulation, by the date listed in Column 1, the parent or guardian of a student entering the grade
listed in Column 2 shall provideproofto the preschool or school thatthe shidenthasreceivedone doseof:

       (a) Meningococcal immunization vaccine; and

       (b) Tetanus-diphtheria-acellular perfassis (Tdap) immunization vaccine.

    (2) ImmunizationDates for a Studentin 7fh Through 12th Grade.

                                                   Date               Grade

                                                   September2014 7
                                                   September 2015 7,8
                                                   September 2016 7, 8,9
                                                   September2017 7, 8, 9, 10
                                                   September 2018 7, 8, 9, 10, 11
                                                   September2019 7, 8, 9, 10, 11, 12
